PER CURIAM.
This cause is before us on appeal by the employer/carrier from a workers’ compensation order awarding medical care, including but not limited to physical therapy, costs, attorney’s fees, and reimbursement for past medical care by Dr. Moore in the amount of $102.00. We reverse the award of the $102.00 bill, as Dr. Moore failed to submit timely medical reports as required by Florida Statutes, Section 440.13(1). See Broward Industrial Plating, Inc. v. Weiby, 394 So.2d 1117 (Fla. 1st DCA 1981). However, we affirm the order in all other respects, as competent substantial evidence supported the Deputy Commissioner’s finding that claimant’s injury arose out of and in the course of her employment.
ROBERT P. SMITH, Jr., C. J„ and McCORD and BOOTH, JJ., concur.